Citation Nr: 0407063	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition.


REPRESENTATION

Appellant represented by:	Jeri A. Baxter, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran was in active service from October 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO decided that new and material evidence 
adequate to reopen the claim of service connection for a back 
condition had not been submitted.  

In November 1999, the veteran had a personal hearing with a 
hearing officer at the RO.  A videoconference hearing with 
the undersigned Judge was conducted in January 2003.  At that 
time, an attorney, who has submitted authorization to 
represent the veteran before VA, represented the veteran.     

The present Board decision addresses the preliminary issue of 
whether new and material evidence had not been submitted to 
reopen a previously denied claim of service connection for a 
back condition, and the Board finds favorably on that issue.  
The merits of the claim for service connection for a back 
condition are the subject of the REMAND section below.


FINDINGS OF FACT

1.  A Board decision issued in September 1998 continued the 
denial of a claim for service connection for a back 
condition.  

2.  Additional evidence submitted since the September 1998 
Board decision includes evidence which is neither cumulative 
nor redundant, which bears directly and substantially upon 
the specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection of a 
back condition.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
Board's September 1998 decision, the requirements to reopen 
the veteran's claim of service connection for a back 
condition have been met.  38 U.S.C.A § 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2003); 38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1998, the Board issued a final decision, which 
denied service connection for a back condition.  In July 
1999, the veteran petitioned to reopen his claim.  In a July 
1999 rating decision, the RO denied the veteran's claim, 
stating that he had not submitted new and material evidence 
to reopen his claim.  The veteran appealed the RO's rating 
decision in December 1999.  

Decisions of the Board are final.  See 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when 
determining whether additional evidence is new and material, 
the VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, to redefine what constitutes 
new and material evidence in order to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  These changes do not apply to the 
present case.

The Board observes that the RO, in its July 1999 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a back condition.  The veteran's claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. §§ 
5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Records submitted after the last final rating decision made 
by the Board in September 1998 are considered new.  These 
records include private treatment records, a private 
chiropractor's statement, personal statements from the 
veteran as well as other laypersons, and two hearing 
transcripts.  After reviewing the record, the Board concludes 
that the additional evidence includes evidence that is both 
new and material.  In particular, a private physician's 
opinion contained in an October 1999 treatment record from 
Bessemer Primary Care states that the veteran's back problems 
dated back to his military service and "may stem from 
military service."  This opinion is considered material 
because it bears directly and substantially upon the issue of 
whether the veteran's current back condition is related to 
his active military service.  The Board finds that the 
evidence received subsequent to September 1998 is new and 
material and does serve to reopen a claim for entitlement to 
service connection for a back condition.



ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a back 
condition.  To this extent, the appeal is allowed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003). 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his claimed back 
condition during the period of October 
1999 to the present.  Obtain records from 
each health care provider the veteran 
identifies.   

3.  The RO should also request all 
records, which document the veteran's 
lumbar disability from the Social 
Security Administration.

4.  The RO should then schedule the 
veteran for a VA examination to show the 
nature of his claimed back condition and 
whether this disability is related to his 
active military service.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
provide a diagnosis or diagnoses of the 
veteran's claimed lumbar disability as 
well as provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's claimed lumbar 
disability is etiologically related to a 
disease or injury incurred during his 
active military service.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a back condition in 
light of the evidence received since the 
June 2000 Supplemental Statement of the 
Case (SSOC).  If the claim remains denied, 
the RO should issue a SSOC to the veteran 
and his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since June 2000.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



